Citation Nr: 0736250	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disability of 
the feet, claimed as jungle rot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  His decorations include the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2006, a statement of the case 
was issued in June 2006, and a substantive appeal was 
received in July 2006.  The veteran testified at a Board 
hearing in September 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to service connection for 
skin disability of the feet which he claims began in late 
1969 to early 1970.  The veteran's military service record 
shows that he was awarded the Combat Infantryman Badge.  At 
the September 2007, the veteran testified that he began 
having problems with the skin of his feet during combat 
situations.  

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat 
veterans, "The Secretary shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d).

However, the United States Court of Appeals for Veterans 
Claims (the Court) has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Also at the September 2007 Board hearing, the veteran 
testified that he sought treatment from the VA Medical Center 
(VAMC) in Ann Arbor, Michigan in the early 1980's.  He 
specifically claimed that he also sought treatment related to 
the feet at the VAMC in Toledo, Ohio.  The claims file does 
not appear to include any of these VA records, nor does the 
file clearly show that the records were requested but 
determined to be unavailable.  Appropriate action to locate 
such records is therefore necessary.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

Additionally, the evidence of record contains VA outpatient 
treatment records from the VAMC in Cleveland/Sandusky, Ohio 
dated in 2005 and 2006, although such records do not pertain 
to the feet.  At the Board hearing, the veteran's 
representative specifically claimed that the veteran had 
sought treatment related to the feet at the VAMC in Sandusky.  
Thus, the RO should request the entirety of the veteran's 
treatment records from the VAMC in Sandusky/Cleveland.   Id.  

In view of the veteran's testimony that the skin disability 
of the feet began during combat, the Board finds that the 
veteran should be scheduled for a VA examination to assess 
the nature of the veteran's skin disorder and the etiology of 
any current disability.  

Finally, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  In light of this matter being remanded 
for additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain any pertinent 
treatment records (podiatry, outpatient, 
and/or hospital) from the VAMC in Ann 
Arbor from the 1980's, as well as any 
such pertinent treatment records from the 
VAMC in Toledo.  The RO should also 
request any additional pertinent 
treatment records (podiatry, outpatient, 
and/or hospital) from the VAMC in 
Sandusky/Cleveland.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  The veteran should then be scheduled 
for an appropriate VA examination to 
determine the nature and etiology of any 
current skin disorder of the feet.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
current skin disorder of the feet capable 
of diagnosis should be clearly reported.  
If any current skin disorder of the feet 
is diagnosed, then the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such skin 
disorder is causally related to the 
veteran's active duty service.  The 
examiner should be informed that the 
veteran's assertion that he had problems 
of the skin of his feet during service is 
to be conceded.  A rationale for such 
opinion should be furnished. 

4.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the claim of service 
connection for skin disorder of the 
feet.  Unless the benefit sought is 
granted, the veteran should be 
furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



